Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
Claims 3, 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 8 and 13 the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 10, 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 11 and 12 of U.S. Patent No. 11,412,043 (hereinafter ‘043). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims in following table is anticipated by a correspondingly mapped ‘043 claim.
Instant application
‘043 claims
1. A system for providing data storage in a cloud infrastructure environment, comprising: 


a cloud infrastructure environment comprising one or more computers having a processor and memory; and 
a data storage service, provided within the cloud infrastructure environment, that provides access to infrastructure resources for storage of data, wherein cloud instances operating within the cloud infrastructure are associated with data volumes that store data for use therewith; 





wherein usage by a cloud instance of its associated data volume is monitored, and 


the storage of data associated with the data volume is dynamically adjusted, including 








for each extent associated with the cloud instance simulating a caching process associated therewith; and 




in response to simulation of the caching process, dynamically adjusting storage of data associated with the data volume, to meet performance requirements associated with the data volume.


5. The system of claim 1, wherein a fraction indicative of the types of data storage by which the data associated with the data volume is stored is dynamically adjusted or tuned to meet the requirements of a volume performance tier.

6. A method for providing data storage in a cloud infrastructure environment, comprising:


providing, at a cloud infrastructure environment, a data storage service, provided within the cloud infrastructure environment, that provides access to infrastructure resources for storage of data, wherein cloud instances operating within the cloud infrastructure are associated with data volumes that store data for use therewith;







wherein usage by a cloud instance of its associated data volume is monitored, and 


the storage of data associated with the data volume is dynamically adjusted, including








for each extent associated with the cloud instance simulating a caching process associated therewith; and 



in response to simulation of the caching process, dynamically adjusting storage of data associated with the data volume, to meet performance requirements associated with the data volume.


10. The method of claim 6, wherein a fraction indicative of the types of data storage by which the data associated with the data volume is stored is dynamically adjusted or tuned to meet the requirements of a volume performance tier.

11. A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform a method comprising: 

providing, at a cloud infrastructure environment, a data storage service, provided within the cloud infrastructure environment, that provides access to infrastructure resources for storage of data, wherein cloud instances operating within the cloud infrastructure are associated with data volumes that store data for use therewith; 






wherein usage by a cloud instance of its associated data volume is monitored, and 


the storage of data associated with the data volume is dynamically adjusted, including 







for each extent associated with the cloud instance simulating a caching process associated therewith; and 



in response to simulation of the caching process, dynamically adjusting storage of data associated with the data volume, to meet performance requirements associated with the data volume.


15. The non-transitory computer readable medium of claim 11, wherein a fraction indicative of the types of data storage by which the data associated with the data volume is stored is dynamically adjusted or tuned to meet the requirements of a volume performance tier.

1. A system for providing tiered data storage in a cloud infrastructure environment, comprising: 

a cloud infrastructure environment comprising one or more computers having a processor and memory; and 
a data storage service, provided within the cloud infrastructure environment, that provides access to infrastructure resources for storage of data, wherein cloud instances operating within the cloud infrastructure can access data volumes that store data for use with the cloud instances, and wherein the data storage service controls storage of data for a data volume associated with a cloud instance to meet requirements of a volume performance tier; 

wherein block storage performance associated with usage by the cloud instance of the data volume is monitored or simulated, 


in response to which monitoring or simulating, the manner in which data associated with the data volume is stored, is dynamically adjusted or tuned to utilize various types of data storage, including wherein a data volume associated with a cloud instance is provided as one or more extents that operate as a unit of management and replication that provides access to data under control of a caching process; 

wherein for each of the extents associated with the cloud instance the system performs a simulation of the caching process to determine how many cache misses there would likely be if a particular caching policy was applied; and 

wherein in response to the simulation of the caching process the data volume associated with the cloud instance is dynamically adjusted to vary the types of data storage used, to meet the requirements of a volume performance tier.

2. The system of claim 1, wherein a fraction indicative of the types of data storage by which the data associated with the data volume is stored is dynamically adjusted or tuned to meet the requirements of a volume performance tier.

6. A method for providing tiered data storage in a cloud infrastructure environment, comprising: 

providing, at a cloud infrastructure environment, a data storage service, provided within the cloud infrastructure environment, that provides access to infrastructure resources for storage of data, wherein cloud instances operating within the cloud infrastructure can access data volumes that store data for use with the cloud instances, and 

wherein the data storage service controls storage of data for a data volume associated with a cloud instance to meet requirements of a volume performance tier; 

wherein block storage performance associated with usage by the cloud instance of the data volume is monitored or simulated, 

in response to which monitoring or simulating, the manner in which data associated with the data volume is stored, is dynamically adjusted or tuned to utilize various types of data storage, including wherein a data volume associated with a cloud instance is provided as one or more extents that operate as a unit of management and replication that provides access to data under control of a caching process; 

wherein for each of the extents associated with the cloud instance the caching process is simulated to determine how many cache misses there would likely be if a particular caching policy was applied; and 

wherein in response to the simulation of the caching process the data volume associated with the cloud instance is dynamically adjusted to vary the types of data storage used, to meet the requirements of a volume performance tier.

7. The method of claim 6, wherein a fraction indicative of the types of data storage by which the data associated with the data volume is stored is dynamically adjusted or tuned to meet the requirements of a volume performance tier.

11. A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform a method comprising: 

providing, at a cloud infrastructure environment, a data storage service, provided within the cloud infrastructure environment, that provides access to infrastructure resources for storage of data, wherein cloud instances operating within the cloud infrastructure can access data volumes that store data for use with the cloud instances, and 

wherein the data storage service controls storage of data for a data volume associated with a cloud instance to meet requirements of a volume performance tier; 

wherein block storage performance associated with usage by the cloud instance of the data volume is monitored or simulated, 

in response to which monitoring or simulating, the manner in which data associated with the data volume is stored, is dynamically adjusted or tuned, including wherein a data volume associated with a cloud instance is provided as one or more extents that operate as a unit of management and replication that provides access to data under control of a caching process; 

wherein for each of the extents associated with the cloud instance the caching process is simulated to determine how many cache misses there would likely be if a particular caching policy was applied; and 

wherein in response to the simulation of the caching process the data volume associated with the cloud instance is dynamically adjusted to vary the types of data storage used, to meet the requirements of a volume performance tier.

12. The non-transitory computer readable storage medium of claim 11, wherein a fraction indicative of the types of data storage by which the data associated with the data volume is stored is dynamically adjusted or tuned to meet the requirements of a volume performance tier.



Allowable Subject Matter
Claims 2, 4, 7, 9, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Magdon-Ismail (US 20160150003): “In analyzing workloads to determine VSAN cache allocation, embodiments collect I/O trace data for workloads over a period of time, e.g., an I/O trace representing seven days of workload I/O requests. To minimize the amount of memory required to store this amount of I/O trace data, embodiments simulate cache performance using increments of the I/O traces as the I/O trace data is collected. Upon simulation of each increment of the I/O trace, a simulation state is stored as a checkpoint and the corresponding increment of the I/O trace is deleted.” (par. 0017)
	b) McKean (US 20160034394): “Cache tracking technology for generating predictive cache statistics for various cache sizes for a cache system is described. In various embodiments, the cache tracking mechanism (“the technology”) can track simulated cache blocks of a cache system using segmented cache metadata while performing a workload including various read and write requests (client-initiated I/O operations) received from client systems (or clients). The segmented cache metadata corresponds to one or more of the various cache sizes for the cache system.” (par. 0029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443